Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application has the effective filing date of 04/06/2016 to the foreign application.
Status of Claims
Pre preliminary amendment filed on 10/5/2018, claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 
Such claim limitations are: “means for generating at least one sensory stimulus”, “a generation means activation unit”, “means of detecting a human reaction to said sensory stimuli”, “means for measuring the parameters acquired” 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Regarding claim 1, line 10, the limitation “said external control unit (4)” lacks antecedent basis in the claims. Since this has the same number as “a control unit (4)” in line 7, it is the Examiner’s position that they refer to the same control unit. The Applicant is required to amend to use consistent claim terminology throughout. Claim 9 is also rejected for reciting “said external control unit.”
Regarding claim 1, the last line recites “the aforementioned sensors”, this term is indefinite as it is unclear to the Examiners which sensors these refer to because claim 1 recites multiple means for limitations that may or may not include sensors. Thus, the metes and bounds for what is referred to in “the aforementioned sensors” cannot be established.
Other dependent claims are rejected as they depend on a rejected independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, line 11-12 recites “one or more sensors to be associated with the body of at least one user”, this limitations discloses a positive relationship between the sensor and the body of a user, i.e. human; thus requiring the human body to be part of the claimed matter. This is not patent eligible under 101. 
The Examiner suggests amending to: one or more sensors adapted to detect information from a body of at least one user.
Dependent claims 5-7 and 18-20 are rejected under 35 USC 101 for the same rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mazzanobile et al. US 2014/151880 A1 (hereinafter “Mazzanobile”, submitted by the Applicant).
Regarding claim 1, Mazzanobile discloses a  system for performing motor activity (see Abstract: system for training agility and speed of a trainee), comprising a plurality of modular devices (a plurality of training devices 102; [0038-0039] see Fig. 1A), where each modular device (102) comprises at least: 
means of generating at least one sensory stimulus (signaling module 202 creates visual and/or auditory cues to engage a trainee; see [0030, 0043]); 
a generation means activation unit (on/off switch 108, see [0027:3rd sentence] “In other embodiments, the stopping of movement or signaling can be by the trainee flipping an on/off switch of the device from "on" to "off."”. Also see “shut-off unit” 112 in [0038] with de-activates the signaling module); 
means of detecting a human reaction to said sensory stimuli ([0047] training device has sensor thereon to detect the relative distance/speed of a trainee’s sensor; also see [0054]); 
the system also comprising a control unit (CPU, see [0056-0059]) intended to generate commands for the activation unit of each modular device ([0056-0059, 0110] CPU uses a user interface to communicate commands to control the training devices 102), said external control unit (CPU) comprising means for measuring the parameters acquired by at least: 
one or more sensors to be associated with the body of at least one user ([0047, 0049] the trainee wears a complementary and/or biometric sensor which uses wireless technology for distance or relative proximity measurement, and speed measurement, between the trainee and the training device 102 using wireless technology); 
one or more position sensors mounted on the modular device or on a supporting structure for said modular devices ([0047, 0054] each training device 102 has thereon a position sensor that detects the trainee’s relative distance using wireless technology);
said control unit (CPU) being configured to generate said commands for the activation units of the modular devices as a function of the parameters acquired by the aforesaid sensors ([0056, 0061-0063, 0073, 0075, 0117-0120] a trainee can use the user interface on the CPU to choose a training pattern and difficulty, and each of the training devices 102 will react, i.e. move and change visual/auditory cues based on the trainees’ real time performance).
Regarding claim 2, Mazzanobile discloses a system according to claim 1, comprising at least one sensor to be associated with the body of at least one user.  ([0047, 0049] position and biometric sensors associated with the trainee.)

Regarding claim 3, Mazzanobile discloses a system according to claim 1, wherein the modular device is equipped with at least one position sensor.  ([0047, 0054] each training device 102 has thereon a position sensor that detects the trainee’s relative distance using wireless technology)

Regarding claim 4, Mazzanobile discloses a system according to claim 3, wherein said position sensor comprises a geolocation sensor.  ([0047: last sentence] GPS sensor)


Regarding claim 6, Mazzanobile discloses a system according to claim 1, wherein the said sensor to be associated with the body of a person comprises a system for detecting movements or gestures of the body.  ([0046] the trainee wears sensors on various body parts such that movements of the body are detected)

Regarding claim 7, Mazzanobile discloses a system according claim 1, wherein said sensor to be associated with the body of a person is a sensor of biometric type for detecting a biometric parameter of the person.  ([0049] biometric parameters such as heart rate, oxygen consumption, etc.)

Regarding claim 8, Mazzanobile discloses a system according to claim 7, wherein said biometric sensor is a heart rate monitor.  ([0049] sensor worn by trainee to measured heart rate.)

Regarding claim 9, Mazzanobile discloses a system according to claim 1, wherein said external control unit (CPU) comprises processor means for running a logical program, the running of which is responsible for generating command signals for controlling said activation units.  (This claim is interpreted as the CPU having software programs to generate command signals for controlling the activation units of each of the modular devices; see [0056-0059] CPU uses a user interface, i.e. a software program, to communicate commands to control each training devices 102).

Regarding claim 10, Mazzanobile discloses a system according to claim 1, comprising at least one display unit and an input-output interface.  ([0056-0059] display unit and input-output interface are inherent based on the discussions of a CPU having a user interface to allow a trainee to select training programs, command training devices, and review performance data. CPU is a smart computing device, including smart phones and laptop computers which inherently have display unit and input-output interface.)

Regarding claim 11, Mazzanobile discloses a system according to claim 1, wherein the said means of generating at least one sensory stimulus comprise at least one source for the generation of light energy ([0039, 0042-0043] visual enhancements and visual cues include illuminable lights that flashes, changes color and brightness etc.).  

Regarding claim 12, Mazzanobile discloses a system according to claim 11, wherein said source for the generation of light energy comprises one or more LEDs.  ([0039: last sentences] variety of light options) 

Regarding claim 13, Mazzanobile discloses a system according to claim 11,5Docket No. 2526-1080 wherein said source for the generation of light energy comprises at least one display configured to project colors, images or messages.  ([0039, 0042-0043] visual enhancements and visual cues include illuminable lights that flashes, changes color and brightness etc.)

Regarding claim 14, Mazzanobile discloses a system according to claim 1, wherein said means of detecting a human reaction comprise a proximity sensor at least one proximity sensor. ([0046-0047] discloses the trainee wears sensor on their body to detect relative proximity with the sensor on the training device 102.)  

Regarding claim 16, Mazzanobile discloses a system according to claim 1, comprising a supporting structure (housing of 102) that includes one or more movable supports (moving agency 106 and drive device module 114; see [0100, 0104]) on which one or more modular devices (102) of the system are mounted (as shown in Fig. 1A, and see [0100-0101]), said structure being equipped with one or more position sensors adapted to detect the position or the movements of one or more modular devices ([0047, 0054] each training device 102 has thereon a position sensor that detects the trainee’s relative distance using wireless technology).  

Regarding claim 17, Mazzanobile discloses a system according to claim 2, wherein the modular device is equipped with at least one position sensor.  ([0047, 0054] each training device 102 has thereon a position sensor that detects the trainee’s relative distance using wireless technology)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzanobile as applied to claim 1 above, and further in view of Junaid et al. US 2015/0174441 A1 (hereinafter “Junaid”, submitted by the Applicant) and further in view of Coffin US 8,702,538 B1 (hereinafter “Coffin”).
Regarding claim 15, Mazzanobile discloses a system according to claim 1, wherein each modular device (training device 102) has a rechargeable battery ([0104: 2nd sentence] power supply, i.e. battery or solar power battery). But Mazzanobile does not disclose wherein the system comprising a container for housing the modular devices, said container comprising circuits for recharging the batteries of said modular devices.  
Junaid, another prior art reference in the analogous art of athletic training systems for agility and speed, discloses providing a plurality of modular devices (directional indicators 100 with electronic components) which provides visual audio training cues to a trainee and detects a trainee’s proximity and performances; see [0075, 0079-0081]. With regard to the modular devices (100), Junaid discloses they are providing a container for housing the modular units (training-system sport case as shown in Fig. 16:1600, Fig.17:1700 and Fig.18:1800). Although Junaid discloses that the modular units are electronic, therefore requiring battery, there is no discussion with regard to recharging.
Coffin, another prior art reference also in the field of athletic training system teaches a target recognition system having a plurality of modular units (designators 14) controlled by a controller 12 to provide visual-audio cues to a trainer 16; as shown in Fig. 1 and see col.2, ll.30-44. Each of the modular units (14) are electronic and thus require battery and recharging. A portable charging station having a plurality of ports is provided to recharge the plurality of rechargeable batteries associated with the plurality of modular units; the recharging station further providing an LED indicator to show the charging status; see col.8, ll.59-col.9, ll.2.
It would have been obvious to one of ordinary skill in the art the time of invention to modify Mazzanobile to further include the container of Junaid for housing the various modular units 
It would have been further obvious to further modify the housing container above to further include a circuitry for recharging the batteries of the modular units, in view of Coffin’s recharging station; the motivation for doing so is because of a need recharge electronic devices when not in use, while also keeping sports equipment housed in an organized fashion.

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanobile as applied to claims 1, 2, 3 and 4 above, and further in view O’Hagan et al. US 2014/0361875 A1 (hereinafter “O’Hagan”).
Regarding claim 5, Mazzanobile discloses a system according to claim 1, wherein said sensor to be associated with the body of a person for detecting motion/movement and other biometrics of the user; see [0046, 0047]. Specifically, Mazzanobile discloses in [0046] that a trainee wears various sensor tags on various parts of his body in order to track the movement and biometric parameters for real time sports performance tracking and analysis ([0060] real-time interaction). But Mazzanobile does not disclose wherein the sensor comprises at least one microphone and a voice-recognition system.
O’Hagan, a prior art reference in the field of athletic performance monitoring systems, discloses providing a plurality of sensors tags, each associated with an individual athlete (Fig.1: and Figs.2A in which sensor tags are worn at various body parts on the athlete), for tracking sports performance, the sport tag comprising a sensor that detects biometrics such as hear rate, body temperature, and also a microphone with speech recognition ([0273]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Mazzanobile’s trainee sensor to 

Regarding claims 18-20, Mazzanobile discloses a system according to claims 2, 3 and 4, respectively; according to the 35 USC 102 rejections above. Mazzanobile does not disclose wherein the sensor comprises at least one microphone and a voice-recognition system. These claims are rejected under the same modification i.e. Mazzanobile in view of O’Hagan as discussed to claim 5 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 13, 2021